AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page l of 1

UNITED STATES DISTRICT COURT
soUTHERN DisTRlCT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Ai°rer November 1, 1987)

mo Teran_Al.teaga Case Number: 3:18-mj-23193-JLB

Russom Gebreab
Dej?zrrdant ’s A attorney

REGISTRATION NO. 77337298

THE DEFENDANT:
|Xl pleaded guilty to count(s) l of Complaint

|:l Was found guilty to count(s)

after a plea of not guilty.
Aceordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(sl
8:1325 lLLEGAL ENTRY (Misdemeanor) 1
E The defendant has been found not guilty on count(s)
|:| Count(g) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
30 DAYS

Assessment: $10 WAIVED |E Fine: WAIVED _
E Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
E Court recommends defendant be deportedjremoved With relative, charged in case __

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

lwt-Ylim§:§:il

DEC l 9 2018

Wednesday, December 19, 2018
Date of Imposition Of Sentence

badge

HT)NORABLE WILLIAM V. GALLo
UNITED srATEs MAGisTRATE IUDGE

 
   

  

COUHT

CLl';ilK \C_.Ol -CAL_|,DFOFE\U TY

SOu \ HERN D\S\H
a\;......_,...--~

 

3;13-mj_23193-JLB

 

